Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 are objected to because of the following informalities:  Claim 10 depends from claim 9, claim 9 depends from claim 7, claim 7 depends from claim 5, and claim 5 depends from claims 1.  Dependent claim 9 recites “The method of claim 7 wherein the notification is generated and provided in response to all users having arrived as determined by comparing the received identifiers to identifiers associated with the multi-person reservation.   Claims 1, 5, and 7 require the generation and provision of a notification based on “a user has arrived”.  Thus, there is no antecedent basis for the claimed “all users having arrived” as recited in the claim 9. Additionally, Claims 1, 5, and 7 require “a broadcast identifier” being received and as such there is no antecedent basis for the claimed “the received identifiers” as recited in claim 9.  Finally, there is no mention of “identifiers associated with a multi-person reservation” in claims 1, 5, or 7.  Thus, there is no antecedent basis for either the claimed “the multi-person reservation” or the “identifiers associated with the multi-person reservation”.  Claim 10 suffers from the same issues in that a single signal strength is detected from “multiple wireless transmission” even though a single wireless transmission is mention in claims 1, 5, or 7.  Claim 10 further claims “signal strengths” even though only a single signal strength has be previously claimed in claim 10 and only a single wireless transmission has occurred in claims 1, 5 and 7. The examiner believes this to be a . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving a broadcast identifier that was broadcast via a wireless transmission; 
generating a notification that a user associated with the broadcast identifier has arrived; and 
providing the notification to a user interface to indicate that the user has arrived.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a processor, a memory device coupled to the processor, a reservation system, a user mobile device; a router; and a display device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a memory device coupled to the processor, a reservation system, a user mobile device, a router; and a display device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120  Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires general purpose computers (the claimed processor, memory device coupled to the processor, reservation system, user mobile device, router, and display device are all just general purpose computers as evidenced from paragraphs 8-10 and 28-29, as well as figures 1 and 4); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission; 
providing the notification to a user interface to indicate that the user has arrived.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-10; 12-17 and 19-20 appear to merely further limit the abstract idea by further limiting the broadcast identifier and adding additional step regarding the gathering of data, analyzing of data, and determining results based on the analysis which is considered to be part of the abstract idea (Claims 2, 3, 4, 10, 12, 13, 14 and 19); further limiting the claims to a type of business, further limiting the contents of notification, further limiting the receiving of the broadcast identifiers, and further limiting the generation of the notification and provision of the notification which is considered to be part of the abstract idea (Claims 5, 6, 7, 8, 9 15, 16, 17, 20), and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have no previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 10 depends from claim 9 and recites “detecting a signal strength of multiple wireless transmissions”.  The it appears that a single signal strength is being detected.  However, this is “of multiple wireless transmissions”.  For this to be the case, one of ordinary skill in the art would deduce that the claim could be using an average signal strength as the detected signal strength.  This could be true regardless of strengths to a threshold signal strength; and inhibiting providing the generation of the notification in response to the comparing until all detected signal strengths meet or exceed the threshold signal strength”.  Thus, one of ordinary skill in the art would might conclude that the typographical errors was intended to recite “detecting a signal strengths of multiple wireless transmissions”.  However, using this interpretation, one of ordinary skill in the art would be confused as to when, where, and how these “multiple wireless transmissions” were received.  The claims from which claim 10 depends only recites “a wireless transmission” “from a user mobile device”. As such, it is impossible for one or ordinary skill in the art to determine the intended metes and bounds of the claim. Thus, claim 10 is clearly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3, 10, 13, and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1, 11, and 18 all recite “generating a notification that a user associated with the user mobile device has arrived; and providing the notification to a user interface to indicate that the user has arrived”. Thus, the claim scope requires that the generation of the notification must occur when “the user mobile device has arrived” and must be provided as in indication when “the user has arrived”. Dependent claims 3, 10, 13, and 19, rather than further limiting the claimed invention, attempt change the scope of the claimed invention from which they depend by claiming that rather than “providing the notification” as required in claims 1,11, and 18 we are no longer going to provide the notification and instead are going to inhibit the providing of the notification.  As such Claims 3, 10, 13, and 19 clearly fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 8-10, 17, and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Independent claims 1, 11, and 18 all recite “receiving a broadcast identifier” from “a user mobile device”; generating a notification that a user associated with the user mobile device has arrived; and providing the notification to a user interface to indicate that the user has arrived”. Thus, the claim scope requires the reception of a single identifier from a single user device, the generation of the notification based on the single user device arriving; and providing the notification indicating that the single user has arrived. Dependent claims 8-10, 17, and 20, rather than further limiting the scope of the claimed invention from which they depend, attempt change the scope of the claims from which they depend by claiming that rather receiving a single broadcast identifier from a single user mobile device, and generating the notification based on the single user mobile device, and providing the notification indicating that the single user has arrived as required in claims 1,11, and 18, we are now not going to receive multiple identifiers, and generate the notification based on more than one user or all users having arrived, and provide the notification in response to more than one user or all users having arrived.  As such Claims 8-10, 17, and 20 clearly fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
In an effort to further prosecute the claims given the plethora of claim objections, and 35 USC 112 rejections identified above, the examiner has been forced to use the broadest reasonable interpretation of the claims to ensure that a single invention is being claimed. The broadest reasonable interpretation of claims 1, 11, and 18 is:
A computer implemented method, a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, and a device comprising: 
a processor and a memory device coupled to the processor;
receiving one or more broadcast identifier at a reservation system that was broadcast from one or more user mobile device corresponding to a single-person or multi-person reservation via one or more wireless transmission; 
generating a notification that one or more user associated with the one or more user mobile device has arrived; and 
providing the notification to a user interface to indicate that the one or more user has arrived.
This interpretation maintains the scope of clams 1, 11, and 18 in that it is broad enough to encompass a single user, a single broadcast identifier, a single user mobile device and a single wireless transmission, while also preventing the limitations of the dependent claims regarding multi-person reservation, multiple broadcast identifiers, multiple users, and multiple wireless transmission from resulting in 35 USC 112 issued identified above.


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 11-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (PGPUB: 2013/0165154).

Claims 1, 11, and 18: Joshi discloses a computer implemented method, a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, and a device comprising: 
a processor and a memory device coupled to the processor (Paragraphs 14 and 15);
receiving a broadcast identifier at a reservation system that was broadcast from a user mobile device via a wireless transmission (Paragraph 29: the provider has a computer implemented reservation system; Paragraph 30: the provider engages the publisher and arranges for the reservation system on provider apparatus to interface with to auto-check in software on publisher apparatus; Paragraph 22: mobile device monitors its GPS location and broadcasts its location when it enters the previously received zone coordinates during the appointed times (e.g., transmits its unique identifier and perhaps a key provider by the publisher upon signing up to the conference/resource); publisher apparatus, during the appointed times and in the previously provided zone, listens for the customer's unique identifier (and/or key previously provided by the publisher) ; 
Paragraph 24: the registration details (user information) are then transmitted to a device associated with the provider such as provider apparatus; Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise)); and 
providing the notification to a user interface to indicate that the user has arrived (Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise)).

Claims 2, 3, 4, 12, 13, 14 and 19: Joshi discloses the method of claim 1, the device of claim 11 and the device of claim 18 
wherein the broadcast identifier comprises a MAC address received via WiFi received by a router and forwarded to the reservation system (Paragraph 23: broadcast identifier includes a MAC address; Paragraph 18: WiFi transmitters can be used to triangulate a location of mobile devices), and 
wherein the operations further comprise: 
detecting a signal strength of the wireless transmission (Paragraph 22: the geographic boundary is defined by signal strength of a broadcast (i.e. signal strength boundary)); 
Paragraph 23 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary; Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs) ; and
inhibiting providing the generation of the notification in response to the comparing (Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (PGPUB: 2013/0165154) in view of Tyler (PGPUB: 2013/0325526).

Claims 5, 6, 7, 8, 15, 16, 17, 20. The method of claim 1, the device of claim 11 the device of claim 18
wherein the reservation system comprises a restaurant reservation system 
wherein the notification is provided to a display device, 
wherein the notification includes a name of the user that is displayed on the display screen of the display device located in a restaurant and 
wherein multiple identifiers are received from multiple users corresponding to a multi-person reservation, and 
wherein the notification is generated and provided in response to more than one user having arrived. 
Joshi discloses the method of claim 1, the device of claim 11 the device of claim 18
wherein the reservation system comprises a restaurant reservation system (Paragraph 29: the provider (for purposes of this example, a restaurant) has a computer implemented reservation system 
wherein the notification is provided to a display device (Paragraph 15: provider apparatus is a personal computer located at a restaurant running restaurant management software thereon (including reservation management services); Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise)), 
wherein the notification includes a name of the user that is displayed on the display screen of the display device located in a restaurant (Paragraph 23: registration details are name, number of people in the party, number of tickets desired, seating preference, and desired reservation time; Paragraph 33: the check-in status of the parties is constantly updated via traditional manual check-ins or via the presently disclosed auto-check-in system; indications are provided to show the manner in which a party has checked in (manual, auto-check-in, or otherwise); Paragraph 35: when a party's table is available, an employee can announce the party's name to ask them to come forward)
the ability to receive multiple identifiers from multiple users (Paragraph 23 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary)
Joshi does not disclose:
that the multiple users correspond to a multi-person reservation, and 
wherein the notification is generated and provided in response to more than one user having arrived.
However, the analogous art of Tyler discloses that it is well known for a restaurant management system to gather information regarding single-person 
Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing date of the applicant’s invention to have modified the invention of Joshi to incorporate multi-person reservation corresponding to multiple users, wherein the notification is generated and provided in response to more than one user having arrived as disclosed Tyler.
The rational for doing so is that it merely requires applying a known technique to a known device, method, or product that is ready for improvement and to yield predictable results.  Joshi teaches the “base” method of providing notifications based on a determination that a user with a reservation has arrived.  Tyler discloses an improved method of providing notifications when members of a multi-person reservation have arrived. One or ordinary skill in the art of restaurant management would have realized that providing the notification when only one member of a multi-party reservation has arrived would lead to lower table turnover (table turnover measures the number of tables turned during a specific time period) as the person would be seated and then have to wait for other party members to arrive and place their orders, thus resulting in the party being at the table longer than they would have been if seating did not occur until all party members had arrived.  This lower 

Claim 9: The method of claim 7 wherein the notification is generated and provided in response to all users having arrived as determined by comparing the received identifiers to identifiers associated with the multi-person reservation (Tyler: Paragraphs 41, 173 and figure 10B).

Claim 10:  The method of claim 9 and further comprising: 
detecting a signal strength of multiple wireless transmissions (Joshi: (Paragraph 22: the geographic boundary is defined by signal strength of a broadcast (i.e. signal strength boundary));
comparing the detected signal strengths to a threshold signal strength (Joshi: Paragraph 23 and Figure 3: a determination is made regarding whether the mobile device is within the threshold signal strength boundary as is the case for mobile device B; mobile device A is determined to be outside the signal strength boundary; Paragraph 40: mobile device A is determined to be outside the threshold signal strength boundary and as such no auto-check-in functionality is provided; mobile device B is determined to be within the signal strength boundary and as such auto-check-in functionality occurs)); and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeWitt et al. (PGPUB: 2018/0336594) discloses a restaurant reservation system that utilizes wireless transmission from mobile device to determine that users have arrived based on MAC addresses associated with the wireless transmission and providing notification to a user interface based on this determination.
Mendoza et al. (US: 11,126,933) discloses determining that users of mobile devices have arrived at a restaurant for a reservation based on a beacon device interacting with the mobile device and then providing notifications.
Newsum et al. (PGPUB: 2017/0193530) discloses detecting customer arrival at a restaurant using automatic discovery of the mobile device connecting to a small area connectivity system on the restaurant premises. Then providing notification based on this determination as well as additional customer engagement opportunities. 
Deeb (Real-Time Messaging and Time-Shifted Communication Wireless Systems”, 2017, 13th International Conference on Natural Computation, Fuzzy Systems and Knowledge Discovery, page 1-5) disclose a device pairing algorithm that uses signal strength to pair user devices with service provider 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/John Van Bramer/Primary Examiner, Art Unit 3621